Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	
	The title was changed to -- Methods for Water Blending Control --

IN THE CLAIMS
Claims 1 – 13 were cancelled.

Claims 21 – 25 were added:

21.         The method of claim 14, wherein a first flow restrictor controls the second flowrate.

22.         The method of claim 14, further comprising controlling a retentate stream at a third flowrate via a second flow restrictor of a drain water line.

23.         The method of claim 14, further comprising removing a retentate stream from the reverse osmosis cartridge through a drain.

24.         The method of claim 14, further comprising adding minerals to the filtered water via a post treatment cartridge.




EXAMINER COMMENTS 

	Support for claim 21 is at [0026] lines 9 – 10.
Support for claim 22 is at the last two lines of [0025] at the top of page 6, and [0036] last two lines.
Support for claim 23 is at the last two lines of [0025] at the top of page 6, and [0036] last two lines.
Support for claims 24 and 25 is at [0020], the last three lines of [0025], and original claim 10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
There is no question, and never has there been in this prosecution, that SINGH does not describe the claimed invention.  SINGH teaches either all flow passes through the bypass line or all flow is fed to the RO filter.  In SINGH, the ratio of the RO permeate flow to the flow rate through the bypass line at any given point in time is either 0 (zero) or infinite (mathematically, “undefined”).
KIHARA also does not identify substantial equality of RO filter permeate stream flowrate and bypass / unfiltered branch flowrate as an important process parameter.  KIHARA does not even identify the ratio of KIHARA’s upstream RO filter permeate stream flowrate and the bypass/unfiltered branch flowrate as a process parameter 
What KIHARA does teach, however, is a flow split over a defined preferred range of 40% - 90% of process influent flow to the upstream RO filter (with the remaining 10 – 60% flowing to the bypass / unfiltered branch) and an upstream RO filter recovery rate, i.e., ratio of upstream RO permeate stream flowrate to upstream RO filter feed flowrate)  within a defined range of 65% to 95%.
Performing a mass balance of a hypothetical influent flow rate before the split, say, 100 flowrate units, for a variety of KIHARA-taught flow split ratios and upstream RO filter recovery rates reveals the following observations:
[this space blank]


Split ratio, feed to RO filter / total feed,
x
Bypass flow




1-x
RO feed





x
Permeate flowrate at 65% recovery rate

0.65x
Permeate flowrate at 95% recovery rate

0.95x
Ratio of flows:  permeate:bypass at RecRate=65%



0.65x/(1-x)
Ratio of flows:  permeate:bypass at RecRate=95%



0.95x/(1-x)
40
60
40
26.00
38.00
26/60=0.43
38/60=0.63
45
55
45
29.25
43.70
29.25/55=0.53
43.7/55=0.79
50
50
50
32.50
47.50
32.50/50=0.65
47.5/50=0.95
55
45
55
35.75
52.25
35.75/45=0.79
52.25/45=1.16
60
40
60
39.00
57.00
39/40=0.975
57/40=1.43
65
35
65
42.25
61.75
42.25/35=1.21
61.75/35=1.76
70
30
70
45.50
66.50
45.5/30=1.52
66.5/30=2.22
75
25
75
48.75
71.25
48.75/25=1.95
71.25/25=2.85
80
20
80
52.00
76.00
52/20=2.6
76/20=3.8
85
15
85
55.25
80.75
55.25/15=3.68
80.75/15=5.38
90
10
90
58.50
85.50
58.5/10=5.85
85.5/10=8.55


If the flow split is 60%, and the upstream RO filter recovery rate is set at (1-0.6 ) / 0.6 or 66.7%, then the unfiltered / bypass flowrate will be 40 and the permeate flow will be ~40.1  Under these specific conditions of flow split and RO filter recovery rate lying 
Similarly, if the flow split is 51.7%, and the upstream RO filter recovery rate is set at 94.5%, then the unfiltered / bypass flowrate will be 48.3 and the permeate flow will be 51.7 * 0.945 or 48.9.  Under these specific conditions of flow split and RO filter recovery rate lying within the ranges taught by Kihara, the unfiltered flow rate and the permeate flowrate are substantially the same.
	The selection by the examiner of these particular flow split and recovery ratio rates lying within the genus (i.e., range) of conditions taught by Kihara, i.e., 40 % - 90% flow split to RO filter and 65% - 95% recovery rate for the upstream RO filter, leading to the observation that the flows in question were undoubtedly substantially equal was unduly influenced by impermissible hindsight because there was no hint in Kihara or the prior art of the importance or benefit2 of the flows through these two prior art process flow lines being substantially equal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                             
571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 60 * .666 = ~40
        2 Applicant teaches at [0026] of the published application that substantially equal flows through these flow lines is responsible for the benefit of improved consistency of the total dissolved solids value of the blended water.